PER Curiam.
Defendants recognize that the weight of the evidence is for the Commission, and findings of fact made by the Commission are conclusive when supported by any evidence. Their appeal is based on the contention that there is no evidence to show a disfigurement sufficient to adversely affect the appearance of plaintiff to such an extent that it may be reasonably presumed to lessen his opportunity for remunerative employment.
The hearing Commissioner saw and observed plaintiff when he testified. Pictures of plaintiff made before and after the injury were in evidence and before the full Commission when it made its findings of fact. The evidence available to the Commission was sufficient for it to find a facial disfigurement sufficient to reasonably lessen plaintiff’s opportunity for remunerative employment. We interpret the finding made by the Commission to have that meaning although not expressed in those words.
Affirmed.
Paricer, J., not sitting.